IN THE COURT OF APPEALS OF TENNESSEE

                                   AT KNOXVILLE                     FILED
                                                                    September 30, 1998

                                                                    Cecil Crowson, Jr.
                                                                    Appellate C ourt Clerk


KNOX COUNTY, TENNESSEE,                       )
EX REL.,                                      )       KNOX CHANCERY
THOMAS H. SCHUMPERT,                          )
                                              )
       Plaintiff/Appellee                     )       NO. 03A01-9803-CH-00089
                                              )
v.                                            )
                                              )       HON. SHARON BELL
PERCEPTICS CORPORATION,                       )       CHANCELLOR
a State of Tennessee Corporation,             )
and                                           )
NORTHROP GRUMMAN                              )
CORPORATION, a State of                       )
Delaware Corporation,                         )
                                              )       AFFIRMED and
       Defendants/Appellant                   )       REMANDED


Lawrence F. Giordano and Jason G. Wolfkill, Knoxville, for Appellant
      Perceptics Corporation.
John E. Owings and Mary Ann Stackhouse, Knoxville, for Appellee
      Knox County.


                                     OPINION

                                                      INMAN, Senior Judge

       Knox County filed this action on July 30, 1997 for damages and initially raised three

issues: (1) against Northrop Grumman Corporation for negligent repair or failure to repair a

computer system sold to Knox County by its predecessor, Perceptics; (2) against Perceptics

Corporation for breach of contract for delivery of an optical storage system and services

(hereinafter “the system”) for the Knox County Register of Deeds; and (3) against Perceptics

for breach of service maintenance contracts for the years 1993, 1994, 1995 and 1996, by

failing to provide a system that operated correctly and reliably.

                                              I

       The complaint alleges that on May 4, 1990, Knox County and Perceptics entered into

a contract for services wherein Perceptics agreed to deliver an optical storage and retrieval
system and services for the Knox County Register of Deeds in accordance with the bid

documents. It was contemplated that the services to be performed by Perceptics would be

accomplished over a ten-month period ending March 1, 1991, with Knox County providing

data, specifications approval and information to Perceptics for adaptation and testing of the

software because Perceptics’ performance was dependent upon the County’s actions.

Pursuant to the terms of the contract, the deliverable Perceptics software was proprietary and

licensed to Knox County under a non-transferrable license restricting its use to the selected

hardware and solely for use by the County.

       The contract is entitled: “Contract for Services.”       In the Recitals, the contract

provides:

       WHEREAS, Knox County requires a computer based, optical storage and
       retrieval system for the Knox County Register of Deeds office, and Knox
       County recognizes the need to establish such a system and therefore desires
       to take advantage of Perceptics software (as modified specifically for Knox
       County’s use), hardware and expertise which will not only result in a savings
       to Knox County but will facilitate the storage and retrieval of the vital records
       contained within the Knox County Register of Deeds office, and

       WHEREAS, Perceptics has experience in the design, installation, and
       maintenance of computer-based optical storage and retrieval systems, and

       WHEREAS, Perceptics and Knox County are mutually desirous that
       Perceptics make available operational software systems, hardware, and
       maintenance on the terms contained in this agreement.

                                          *   *    *

       It is estimated that the services to be performed by Perceptics hereunder shall
       be accomplished over a ten month period . . . . Data, specifications approval,
       and information required by Perceptics for adaptation and testing of the
       software will be provided by Knox County on a timely basis in a usable form,
       since Perceptics’ performance and delivery of tasks is dependent upon
       availability of such actions.

       (Emphasis added.)

       Paragraph V requires Perceptics to provide full maintenance of the system for twelve

months, and changes for the following five (5) years are also governed by the contract.

       Under “Software Update Addendum A,” the contract provides:

       Perceptics Corporation shall supply software update services . . . . These
       services cover updates and support for software included with an integrated
       system provided by Perceptics . . . . Perceptics warrants that services will be
       performed in a good workmanlike manner.” (Emphasis added.)




                                              2
It is also provided that the warranty for services is “in lieu of all other warranties expressed

or implied, including warranties of merchantability and fitness for a particular purpose.”

       Exhibit A to the contract, entitled “Proposed Solution,”provides that a predominant

part of this contract involves design by Perceptics to ensure that the needs of the Register of

Deeds and the public are being met. Perceptics proposed a “phased approach to the design

of a Document Image Management System for the Knox County Register of Deeds’ office”

. . . in order to provide “a cost-effective program for indexing, scanning and retrieval without

disrupting existing operations . . . and . . . to fully automate the operation of the office for

greatly improved efficiency for much better service to the public.” In its contract for services

Perceptics acknowledged that

       The information obtained from the operation of Phase I system will be very
       valuable in determining the final specifications for the Phase II expansion of
       the system. Analysis of the usage of the index and retrieval workstations will
       help to determine the total number of workstations to adequately serve the
       public and the Register’s office when the imaging system is fully operational.

       The contract requires the purchase of a license or “right to use” the software. The

“right to use” the software is extended to Knox County under a “non-transferrable license

restricting its use to the selected hardware and solely for use by the County and associated

agencies and/or governmental agencies within Knox County on deeds, maps, and records

within the Knox County Register’s office.”          The license is governed by the license

agreements, and Knox County does not receive “title” to the software.

        The contract has two phases. Each phase has a pricing index and a maintenance

component. The pricing is not broken out by hardware versus software licenses. Instead,

Perceptics priced the hardware and licensing as a unit. The contract extends to Knox County

the right to use the software under a non-transferrable license restricting its use to the County

and the selected hardware.

        The completion date of the contract, as amended, was August 2, 1991, but with service

maintenance agreements for the continuation, completion and enhancement of the system in

1992, 1993, 1994, 1995 and 1996. As late as June 1996, the system had allegedly not

performed as expected.

         Northrop Grumman acquired Perceptics Corporation and sought to repair and

complete the Knox County system. A later completion date of March 1997 was agreed upon,

                                               3
at which time the system was to be in full compliance with the terms of the contract. When

the defendants were unable to bring the system up to the alleged performance requirements,

or even to a minimal operating standard consistent with the Register’s duties, the County filed

this suit for damages.

       Perceptics moved to dismiss Knox County’s second cause of action, which alleged

breach of contract to supply the computer system, pursuant to Tenn. R. Civ. P. 12.02(6), on

the ground that the four-year statute of limitations for breach of sales contracts under T.C.A.

§ 47-2-725(1) (1996) bars that claim. The Chancery Court denied the motion but granted

Perceptics’ motion to pursue an interlocutory appeal to this Court. We granted Perceptics’

motion for interlocutory appeal and now have before us for de novo review the Chancery

Court’s denial of Perceptics’ motion to dismiss the second of three claims alleged by Knox

County. Rule 13(d), T. R. A. P.

       We affirm the trial court’s denial of Perceptics’ motion to dismiss the second cause

of action and remand the case to the Chancery Court of Knox County.

                                                          II

       Perceptics argues that the four-year statute of limitations in Article Two of

Tennessee’s Uniform Commercial Code (hereinafter “UCC”) applies in this case because

most of the assets to be transferred under this contract were goods (computer hardware and

software), whereas the services rendered by Perceptics were merely incidental. Therefore,

according to Perceptics, under Tennessee’s “predominant factor test,”which applies to

transactions involving both goods and services, this is a contract for the sale of goods

governed by the UCC, and the statute of limitations has run against Knox County.

       Knox County argues in this appeal that it is entitled to proceed on its second cause of

action because: (1) the common law doctrine of nullum tempus occurit regi1 governs, and (2)

Article Two of Tennessee’s UCC is inapplicable because the County’s claim arises out of a

contract predominantly for services, not goods.




       1
           literally, “time does no t run again st the king.”

                                                           4
       The trial court held that it could not determine, as a matter of law, whether the hybrid

contract2 at issue in this case is governed by the UCC, and opined that interlocutory appeal

to this court should be granted

       to encourage the development of a uniform body of law in this state to guide
       trial courts in determining whether hybrid contracts such as the one in this case
       are capable of being determined to be subject to the provisions of the
       Tennessee Uniform Commercial Code as a matter of law, based on the four
       corners of the subject written instrument.

                                                      III

       We first consider Knox County’s argument that the common law doctrine of nullum

tempus occurit regi renders the four-year statute of limitations inapplicable, observing that

if so, we need not reach Perceptics’ goods vs. services issue.

       The nullum tempus doctrine was most recently addressed in Hamilton County v.

Asbestospray Corp., 909 S.W.2d 783 (Tenn. 1995), which held:

                The common law doctrine of nullum tempus occurit regi, which is
       literally translated as “time does not run against the king,” prevents an action
       brought by the State from being dismissed due to the expiration of the
       statutory period of limitations normally applicable to the specific type of
       action. This doctrine has been justified on the ground “that the public should
       not suffer because of the negligence of its officers and agents . . .” State ex
       rel. Board of University School Lands v. Andrus, 671 F.2d 271, 274 (8th Cir.
       1982). Tennessee’s version of this doctrine, found at T.C.A. § 28-1-113,
       provides as follows: “The provisions of this title [pertaining to statutes of
       limitation] do not apply to actions brought by the State of Tennessee, unless
       otherwise expressly provided.” This doctrine is not to be lightly regarded, as
       we have repeatedly stated that statutes of limitation are looked upon with
       disfavor in actions brought by the State, and will not be enforced in the
       absence of clear and explicit statutory authority to do so. [citations omitted]

               Moreover, it is settled that the nullum tempus doctrine applies, in
       certain cases, to subordinate organs of the state, such as counties or
       municipalities. The basic rule regarding the applicability of nullum tempus to
       actions brought by subordinate bodies is set forth in Wood v. Cannon County,
       25 Tenn. App. 600, 166 S.W.2d 399 (Tenn. 1942), where we stated:

                           The statute of limitations does not run against the
                   sovereign or the state, or against a county, when [the county is
                   seeking] to enforce a demand arising out of, or dependent
                   upon, the exercise of its governmental functions as an arm of
                   the state. But the statute does run against a county or
                   municipality in respect of its rights or claims which are of a
                   private or corporate nature and in which only its local citizens
                   are interested, as distinguished from a public or governmental
                   matter in which all the people of the state are interested.




       2
           A contract involving both go ods and services.

                                                       5
              Wood, 166 S.W.2d at 401 [citations omitted]. See also Jennings v.
        Davidson County, 208 Tenn. 134, 344 S.W.2d 359, 361-362 (1961).

        This standard requires us to determine whether Knox County’s breach of contract

claim against Perceptics is “of a private or corporate nature and in which only its local citizens

are interested, as distinguished from a public or governmental matter in which all the people

of the State are interested.” Wood, 166 S.W.2d at 401.

        The Tennessee Constitution requires that all counties elect certain officials:

                The qualified voters of each county shall elect for terms of four years
        a legislative body, a county executive, a Sheriff, a Register [emphasis added],
        a County Clerk and an Assessor of Property. Their qualifications and duties
        shall be prescribed by the General Assembly. [emphasis added]

        The State of Tennessee requires clerks, registers and other officers to index records,

as set forth in T.C.A. § 10-7-201:

                Every clerk, register, or other public officer whose duty it may be to
        keep record books, wherein the records of any court or of any county shall be
        kept, shall keep an index to each book wherein any suit, decree, judgment,
        sale, mortgage, transfer, lien, deed, power of attorney, or other records shall
        be kept . . . to the end that any judgment, decree, sale, conveyance, mortgage,
        or other record may be found under the name of either party to any transaction
        of record.

        T.C.A. § 8-13-108 also sets out certain duties of registers:

        (7) Carefully preserve as permanent records the recorded copies of all deeds,
        deeds of trust and other instruments affecting interests in real estate;

        (8) Exhibit the notebooks and instruments registered to all persons wishing to
        inspect them, during regular business hours;

        Since the Tennessee Constitution mandates that all counties elect a register to perform

duties specified by statute for the benefit of the State, including the registration and indexing

of all deeds, mortgages and liens, we conclude that the county engages in a “public or

governmental matter” when it brings suit against the supplier of a real estate registering and

indexing computer system.

        The point need not be labored that the Register’s office is a vital function of

government affecting all citizens of the State.

         We conclude that the doctrine of nullum tempus occurit regi applies in this case, and

the UCC statute of limitations is not applicable to Knox County’s claim.

        Our answer to this question obviates the need to decide whether the contract is

primarily for services or for goods.

                                                6
       The case is remanded to the trial court for all appropriate purposes, with costs of this

appeal assessed to Perceptics Corporation.



                                              _______________________________
                                              William H. Inman, Senior Judge




CONCUR:


_______________________________
Houston M. Goddard, Presiding Judge



_______________________________
Don T. McMurray, Judge




                                              7